       Case 2:65-cv-15556-ILRL-JVM Document 1591 Filed 10/18/19 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


JOYCE MARIE MOORE, et al.,                                  *    CIVIL ACTION NO. 65-15556
         Plaintiffs,                                        *
                                                            *    SECTION “B”
versus                                                      *
                                                            *    MAGISTRATE (1)
TANGIPAHOA PARISH SCHOOL                                    *
BOARD,                                                      *    JUDGE LEMELLE
         Defendant                                          *
                                                            *
                                                            *
   *     *   *   *   *   *   *    *   *   *   *    *   *   * *   *   *   *   *   *   *   *   *   *   *

                              MEMORANDUM IN OPPOSITION TO
                       PLAINTIFFS’ MOTION TO VACATE HEARING DATE,
                     SET A STATUS CONFERENCE, AND FOR FURTHER RELIEF

         NOW INTO COURT, through undersigned counsel, comes Tangipahoa Parish School

Board (the “Board”), which offers the following reasons that this Court should deny Plaintiffs’

Motion to Vacate Hearing Date, Set a Status Conference, and For Further Relief:

         As outlined in Defendants’ Memorandum in Support of Motion to Quash and For

Protective Order and as is well known to the Court, there have been ongoing long-term efforts by

undersigned designated settlement counsel to bring this matter, which has been pending for many

decades, to a final resolution. For all of the reasons set forth in Defendants’ Memorandum in

Support of Motion to Quash and for Protective Order, which is adopted in its entirety herein, the

Board avers that the November 13, 2019 hearing date on the Final Agreement regarding unitary

status should proceed as scheduled.




                                                  Page 1 of 2
Case 2:65-cv-15556-ILRL-JVM Document 1591 Filed 10/18/19 Page 2 of 2



                               Respectfully submitted,


                               /s/ Ashley E. Bass
                               _______________________________________
                               Ashley E. Bass (LA Bar Roll#24364)
                               Cashe Coudrain & Bass
                               P. O. Drawer 1509
                               Hammond, LA 70404-1509
                               Telephone:     (985) 542-6848
                               E-mail: aeb@ccbattorneys.com
                               Attorney for Tangipahoa Parish School Board




                             Page 2 of 2
